Name: 91/17/EEC: Commission Decision of 18 December 1990 on the eligibility of expenditure to be incurred in 1991 by Spain, Ireland and Portugal for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (only the Spanish, English and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1991-01-12

 Avis juridique important|31991D001791/17/EEC: Commission Decision of 18 December 1990 on the eligibility of expenditure to be incurred in 1991 by Spain, Ireland and Portugal for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (only the Spanish, English and Portuguese texts are authentic) Official Journal L 009 , 12/01/1991 P. 0034 - 0035COMMISSION DECISION of 18 December 1990 on the eligibility of expenditure to be incurred in 1991 by Spain, Ireland and Portugal for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Spanish, English and Portuguese texts are authentic) (91/17/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Spain, Ireland and Portugal towards expenditure to be incurred during 1991; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; Whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1991 shown in the Annex, corresponding to an amount of ECU 29 660 382, is eligible for a financial contribution under Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to the Kingdom of Spain, Ireland and the Portuguese Republic. Done at Brussels, 18 December 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 364, 14. 12. 1989, p. 64. ANNEX Member States Cost Total in ecus Spain Ireland Portugal Total in national currency 1 100 000 000 Pta 8 846 330 £ Irl 1 759 044 130 Esc Total in ecus 8 526 537 11 532 128 9 601 717 29 660 382 Community contribution (50 %) 4 263 268 5 766 064 4 800 858 14 830 191